UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days .Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at January 10, 2011- 111,816,311 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) CONSOLIDATED CONDENSED BALANCE SHEETSas of November 30, 2010 and May 31, 2010 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS for the Three and Six Months Ended November 30, 2010 and November 30, 2009 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Six Months Ended November 30, 2010 and November 30, 2009 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 4T. - CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 6 – EXHIBITS 23 Page 2 ITEM 1. FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEET November 30, 2010 May 31, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investment Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of$770,496 at November 30, 2010, and $146,961 at May 31, 2010 Inventories, net Financing receivables, net - Deferred commission expense - Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,613,599 at November 30, 2010, and $1,612,098 at May 31, 2010 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $401,610 at November 30, 2010, and $338,818 at May 31, 2010 FINANCING RECEIVABLES, net - OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Notes payable - Total current liabilities LONG-TERM LIABILITIES Notes payable - Deferred revenue Accrued rent expense Deferred gain on sale-leaseback of building Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE M) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; - 286,476 issued and outstanding at November 30, 2010 Common stock, $.001 par value; 250,000,000 shares authorized; 111,816,131 shares at November 30, 2010 and 110,271,113 shares at May 31, 2010issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended November 30, Three Months Ended November 30, Revenues Equipment sales $ Equipment rentals and services Commissions - - Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions - - Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) Other income (expenses) Interest and financing costs ) - ) - Interest and other income, net Amortization of deferred gain on sale-leaseback of building Total other income, net Loss before income taxes ) Income tax benefit/(expense), net ) ) ) Net loss ) Preferred stock dividends ) - ) - Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended November 30, Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of deferred gain on sale-leaseback of building ) ) Provision for doubtful accounts and commission adjustments ) Amortization of deferred distributor costs Share-based compensation - Changes in operating assets and liabilities: Accounts and other receivables ) Inventories, net ) Financing receivables, net ) - Deferred commission expense ) - Other current assets ) Other assets ) - Accounts payable Accrued commissions ) Accrued expenses and otherliabilities Sales tax payable Deferred revenue ) Accrued professional fees ) Trade payable due to related party ) Accrued rent expense ) Other long-term liabilities - Net cash used in operating activities ) ) Cash flows provided by (used in) investing activities Purchases of property and equipment ) ) Purchases of short-term investments - ) Redemption of short-term investments - Net cash provided by (used in) investing activities ) Cash flows provided by financing activities Issuance of note payable - Proceeds from preferred stock issuance - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $ $
